 K & W TRUCKING, INC.127K & W Trucking,Inc., d/b/a Circle TransportandTeamsters Local Union No. 413,affiliated with theInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case9-CA-8387November 26, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSOn July 15, 1974, Administrative Law Judge MarionC. Ladwig issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief, together with a motion for reconsidera-tion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Baord has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.Respondent has filed a motion for reconsiderationrequesting that this matter be remanded to the Ad-ministrative Law Judge for further hearings in connec-tion with the Board's jurisdiction over Respondent.'Briefly stated, Respondent's motion seeks to establishK & W Trucking, Inc., and Circle Transport as twoseparate and independent corporations and, thereby, ineffect, to withdrawits answerto the complaint whichadmitted that K & W Trucking, Inc., d/b/a CircleTransport, was engaged in interstate commerce andmet the Board's jurisdiction standards. In support ofthis position, Respondent asserts that: (1) at the timeof the hearing its attorney was under the mistakenimpression that K & W, as a common carrier, wasengagedin interstate commerce; (2) since the hearingits attorney has learned that K & W and Circle are twoseparate business entities doing business with eachother on alessor-lessee basis; (3) Circle Transport, thelessee, is a intrastate carrier with no authorityto engagein interstate commerce; and (4) K & W derived lessthan $5,000 in revenues from customers other thanCircle Transport.Respondent's motion is hereby denied as it fails toallege evidence that was not available to its attorney atthe time of the hearing. In our view, Respondent'smotion amounts to a circuitous attempt belatedly toamend its answer to the complaint by claiming thediscovery of facts that should have been known to Re-spondent at the time of the hearing. Contrary to Re-spondent's claim, the record shows that Respondent,who was represented by competent counsel from theoutset of this litigation, had ample opportunity to liti-gate the issue that it now seeks to raise.From the time the original unfair labor practicecharge was filed, both K & W and Circle were suffi-ciently forewarned that the charge was being institutedagainst them as one and the same business entity. Thus,the charge named Circle Transport as the Employerand listed the names of Charles Keaton and LaverneWills, the coowners of K & W, as the Employer's re-presentatives. The charge was mailed to Circle Tran-sport and the registered letter receipt was signed byWills on behalf of Circle Transport. Thereafter, thecomplaint and notice of hearing named K & W Truck-ing, Inc., d/b/a Circle Transport, as the Respondentand alleged that Respondent was engaged in interstatecommerce. Respondent's answer to the complaint,though captioned, "K & W Trucking, Inc.andCircleTransport," admitted in its entirety the complaint'sjurisdiction allegation. So, too, at the hearing, Respon-dent's attorney signed the "attorney appearance form"as counsel for K & W Trucking, Inc., d/b/a CircleTransport.The foregoing indicates that, even before the hearing,Respondent's attorney knew, or clearly should haveknown, that K & W was being treated as a company"doing business as," or operating in the name of, CircleTransport. During the hearing, Respondent had ampleopportunity to raise the issue concerning the assertedseparate identities of the parties. For example, in re-sponse to the Administrative Law Judge's inquiries,Keaton testified that K & W owned its trucks and hiredits drivers and that the relationship between K & WandCircleTransportwas one of lessor-lessee.However, Respondent made no effort to amend its an-swer to conform with Keaton's testimony.In sum, the admissions in the answer remain binding,and it is far too late, at this point in the proceeding, forRespondent to seek to litigate a matter thusadmitted.'Thus, properly relying on the Respon-dent's answer and fully in accordance with - Section102.20 of the Board's Rules and Regulations, the Ad-ministrative Law Judge found that Respondent, K & WTrucking, Inc., was doing business as Circle Transportand that it "annually receives revenue in excess of $50,-000 for services performed for Ohio businesses, each ofwhich has an annual direct outflow, in interstate com-merce, of products valued in excess of $50,000."PipeLines, Inc.,145 NLRB 748 (1963). There is no doubt,and we take official notice of the fact that GeneralIn accordance with its answer to the complaint, the term "Respondent"as usedherein,refers to K & W Trucking, Inc , d/b/a Circle Transport2Bogart Industries, Inc.,196 NLRB 189 (1972)215 NLRB No. 28 128DECISIONSOF NATIONALLABOR RELATIONS BOARDElectric, from whom Respondent derives most of itsrevenues, has been found by the Board to be engagedin interstate commerce within the meaning of theAct.' From the foregoing it only follows that the Ad-ministrative Law Judge correctly found that Respond-ent is engaged in commerce within the meaning of theAct and meets the jurisdictional standards establishedby the Board. Respondent's motion is therefore denied.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,K & W Trucking, Inc., d/b/a CircleTransport, Circleville, Ohio, its officers,agents, succes-sors,and assigns,shall take the action set forth in thesaid recommended Order.3SeeGeneral Electric Company,192 NLRB 68(1971), enfd 466 F 2d1177 (CA 6, 1972).DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This casewas tried at Circleville, Ohio, on June 18, 1974.' The chargewas filed by the Union on March 20 and the complaint wasissued on May 13. The primary issues are whether the Com-pany, the Respondent, (a) engaged in unlawful interrogationduring the Union's organizing drive, and (b) discriminatorilydischarged to union supporters, in violation of Section 8(a)(1)and (3) of the National Labor Relations Act.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefs filed by the General Counsel and the Company, I makethe following:FINDINGS OF FACTIJURISDICTIONThe Company, an Ohio corporation, is engaged in thetransportation of freight at Circleville, Ohio, where it annu-ally receives revenue in excess of $50,000 for services per-formed for Ohio business, each of which has an annual directoutflow, in interstate commerce, of products valued in excessof $50,000. The Company admits, and I find, that it is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that the Union is a labororganization within the meaning of Section 2(5) of the Act.tracts.Frank Manfredi (who is not an official of the Com-pany) is the sole owner of Circle Transport's P.U.C.O. au-thority to transport the freight.With two exceptions, theCompany owns all the trucks and hires all the drivers. (Man-fredi himself owns one of the trucks,and aMr. White ownsone.)It isundisputed, as truckdnver Leonard Sines crediblytestified,thaton severaloccasions,Company PresidentCharles Keaton and Treasurer (and Dispatcher) LaverneWills have stated that Manfredi would not "put up withhaving a unionin here" but instead would "close the placedown and put his own trucks in." (Manfredi is not a respond-ent, and thesestatementsby Company Officials Keaton andWills are not alleged to be unlawful threats of reprisal.) Onone of the occasions when Keaton and Wills mentioned Man-fredi's antiunion statements, the two company officials werein theshop talking withsomeof the drivers, and discussingthe fact that General Electric's truckers had gone on strike3 or 4 yearsearlier(before Circle Transport received thehauling contracts) and that employees at the General Electricplant in Logan, Ohio, were then talking about going on strike.(Company drivers haul freight between General Electric'sfluorescentlight assembly plant in Circleville and its plantsin Logan and Bucyrus, Ohio.)Despite thesecompanystatementsabout what Manfrediwould do in the event of unionization, truckdriversSines andLarry Riffle, along with several other company drivers, wentto a union meeting atthe home of truckdriver Donald Pricesometimein the latter part of October.Sinesand Riffle bothsigned authorization cards at the meeting and took cards forothersto sign.The Company discharged Riffle on November 15, andSinesthe next day, assertedly for reasons unrelated to theUnion. President Keaton testified that he was not concernedabout theorganizationalefforts: "it makes no difference tome... . If theywant a unionlet them get her in down there.It's no problem of mine." Treasurer Wills testified, "I'm notone bit worried about a union, or anything. if they want aunion in here, that's the driver's privilege."On the other hand, Riffle testified that when TreasurerWills discharged him on November 15, Wills said, "Youknow when you signed that card you signed your job away.That was your job." And according to Sines, Wills told him,"well . . . we can't use you no more because . . . we've beenhaving a lot of complaints about you. . . . You're talking tothe men . . . and you're trying toorganizethe Union andcausing troubleamong the men. . . . You know that Mr.Manfredi will not allowa union inhere.. . . The local G.E.plant down here would not let the trucks in there with aunion."B.Company Knowledgeof Union ActivityIIALLEGED UNFAIR LABOR PRACTICESA. IntroductionAbout 60 percent of the Company's business is haulingfreight for General Electric, under Circle Transport con-All dates are from October 1973 untilJune1974 unlessotherwise statedTreasurer Wills claimed that"really, the firstI had knownthere was actually any union activity was the dayafter Ihadlaid Sines and Riffle off." (Emphasis supplied.)He added,however,"Ihad one indication that there may have beensome cards passed,because I had-I don't even rememberwho it was, asked me if I knew there was some cards cir-culated. . .itwas a driver that had picked up his paycheck" K & W TRUCKING, INC129about 2 weeks before, " and I never did know that there wasany activity for sure until afterwards."PresidentKeaton finally admitted that he knew muchmore about the union activity. Although he first testified thathe had heard merely "rumors" about union cards being cir-culated, and "I never seen no union cards," he later admittedthat in the latter part of October, employees talked to himabout the union cards being circulated, and testified, "Man,there was union cards laying on that table down there for twoor three weeks right there in the . . . coffee shop." In fact,he claimed that in the latter part of October or the first ofNovember, two drivers reported that they had been threat-ened with harm unless they signed cards, but that he had notasked who had threatened them. He identified the two driversas Ron Ballard (who Riffle had induced to sign a card) andWalter Williams (one of the drivers who attended the unionmeeting with Riffle and Sines). He also admitted that, aboutthe same time, he heard " about Don Price and the unioncards," but stated, "I can't say whether that's true or not"that he heard rumors that the union cards were "at Price'shouse."Drivers Sines and Riffle did some campaigning for theUnion after the meeting at driver Price's home. Sines talkedto several of the drivers about the Union "mostly when wewere done with our runs of an evening," but did not get anycards signed. Riffle was able to get one card signed (by driverBallard), and talked with driver Lloyd Ratcliff, an antiunionemployee who testified as a witness for the Company.When called as a company witness, Ratchiff testified oncross-examination, "I knowed it was one of three guys" whowas trying to get a union in there, "but I didn't know whichone." The three he named were Sines, Riffle, and Price. Heexplained that he knew the union meeting was at Price'shome;Sineshad telephoned him and asked if he was inter-ested in going to the meeting; and "Maybe a week or two"before Riffle's discharge, Riffle asked him to sign a unioncard and told him "who all was there at the meeting andwhere the meeting was at. And added them all together, why,you know." Ratcliff, at first, flatly denied ever talking aboutthe Union to Treasurer Wills (who discharged Riffle andSines),but then changed his testimony and conceded,"Maybe here lately, yes." (By his demeanor on the stand,Ratcliff did not impress me as being entirely candid.)On Saturday, November 17 (2 days after his discharge),driver Riffle went to Treasurer Wills' home and, as Rifflecredibly testified, asked Wills why he and Sines were accusedof being the union ringleaders. (Riffle testified on cross-examination that neither Wills nor Keaton had accused himof being a ringleader, but stated that company drivers wereaccusing Riffle and Sines of being the ringleaders. As in-dicated above, company witness Ratcliff testified heknew itwas either Sines, Riffle, or Price who was trying to get in theUnion.) Riffle denied that he or Sines was a ringleader, and"said that the man what should have been fired" (evidentlyreferring to Price) "did not get fired."Treasurer Wills testified that it was at this time on Satur-day, November 17 (2 days after Riffle's discharge and 1 dayafter Sines'), that he "really knew anything about" any unionactivity, although he later admitted, at one point, that whenhe discharged them, he knew that they were union "sympa-thizers." (According to Wills, Riffle "come out to my houseon Saturday night to ask me if he was fired because of hisactivity with the Union, and told me if that's the case I hadthe wrong man . . . I fired the wrong man. And I said, `Well,Larry, that isn't the reason you were fired, but if you were,why, I mean it's an unfortunate situation."'Both Treasurer Wills and President Keaton denied thatthey were aware of Riffle's and Sines' union activity at thetime of the discharges. However, when testifying on thestand,Wills and Keaton impressed me as being more con-cerned with presenting a plausible defense than reportingaccurately what had transpired. I discredit their denials.Even apart from what Treasurer Wills told the two em-ployees upon discharging them, I infer from the creditedevidence that both Wills and Keaton were aware that Riffleand Sines were supporting the Union, and that Wills andKeaton at least suspected (as did company witness Ratcliff)that the two discharged employees were union ringleaders. Itherefore reject the contention made in the Company's briefthat "it is impossible to find from the record herein thatRespondent was aware of union activity on the part of thesetwo employees."C. Dischargeof Larry RiffleTruckdriver Riffle was hired in February 1973. He wasinjured in an accident about 2 monthslater,and upon adviceof his doctor was permitted to return to work about October1 on a temporary basis. He was scheduled to be off from workon Friday, November 16, to go to Columbus for his perma-nent release. (This was about 3 weeks after he attended theunion meetingat employee Price's home,and began cam-paigningfor the Union).Because ofthe doctor's appointment on Friday, Riffleasked Treasurer Wills after work on Thursday evening if hecould have his paycheck, and "what will I need from thedoctor togive me a permanent release" for full employment.Wills told him that he would not need anything because hisservices were no longer needed. Riffle asked why. From thatpoint, the testimonyis in dispute.According to Riffle, Willssaid,"You know when you signed that card you signed yourjob away. That was your job." Admittedly, Riffle then deniedhaving signed a union card, although he had.According to Wills, however, when Riffle asked why hewas beingdischarged,Wills responded, "I told him it wasbecause of this problem that we had beenhaving all along. Ithadn't gotten any better and I just couldn't use him anymore."In explanation,Wills testified that this "problem"was that Riffle "consistentlyran later and later" on the Cir-cleville to Logan run,upsettingGeneral Electric's assemblyline production at the Circleville plant.From his demeanor on the stand, Riffle impressed me asbeing an honest, forthrightwitness.I credit his version ofwhat was said at the time of his discharge, and therefore findthat he was discharged because of his union activity in viola-tion of Section 8(a)(3) and (1) of the Act.However, even assuming that Riffle's card signing was notmentioned at the time of his discharge, and assuming furtherthat Treasurer Wills mentioned the "problem" of Riffle run-ning late,I find that the discharge was pretextual.There previously had been difficulty in properly timing theruns betweenCircleville and Logan, and President Keaton 130DECISIONSOF NATIONALLABOR RELATIONS BOARDhad talked to Riffle about his being late on several occasions.However, Keaton had learned from Riffle what was causingthe trouble, and corrective action had been taken.On the first occasion, early in October, Riffle's truck wasnot running properly. It is undisputed that this problem wascorrected when it was discovered that the air filter in thetractor "was so dirty you couldn't see through it," and thetruck began giving better performance when "we taken thefilter out and run the truck without a filter."Another problem arose when the third driver on the run,Mark White, was not doing his share of the work, and beganworking before scheduled. (White owned his own truck, andwas not a company employee.) The drivers were scheduled tobegin work at 4, 5, and 11 a.m., because only one truck wasto be loaded at a time at Logan. It is undisputed that Whiteupset the schedule by not hauling his share of the empty racks(leaving them for the other two drivers to haul), and bycoming to work at 10:30 (instead of 11 o'clock), and takingthe trailer which Riffle (who was scheduled to precede him)should have taken, causing Riffle to fall behind while waitingfor another trailer to be emptied or loaded with racks. (Thethree drivers each made three or four trips to Logan a day.)It is undisputed that before Riffle's discharge, the schedulehad been changed so that White would start his first trip atnoon. On another occasion, around the first part of Novem-ber when President Keaton asked Riffle about being late, theloading of Riffle's truck at Logan had been delayed by twooutside trucks arriving off schedule. Inasmuch as this alsodelayed White, who had other trips to make whereas Rifflewas on his last trip, Riffle told White to go ahead of him.I discredit the conflicting testimony by Treasurer Wills andPresident Keaton about Riffle being previously threatenedwith discharge, and credit Riffle's testimony that he wasnever so threatened. Keaton had merely asked Riffle for anexplanation whenever he was late. (Keaton repeated thisquestion on the evening of Riffle's discharge, although by thistime, the scheduling problem had been largely remedied. Inote that when General Electric's shipping and receivingforeman at Logan was called as a company witness, he testi-fied that the loading problem had been straightened out afterhe made three or four calls to the Company. However, hecould not recall when this problem arose-whether it was "inSeptember, October, or, I don't know, maybe November.")In its brief, the Company contends that during the week ofRiffle's discharge, Treasurer Wills observed him "bringinghis truck back onto his proper route from off the country roadleading from his home." This, however, occurred about 2weeks before the discharge, as Riffle offered to substantiateby producing his long-distance telephone bill, showing whenhe telephoned his lawyer from his home. (President Keatonhad authorized him to take time from his run to place a calltohislawyer.When he stopped at Mansello'srestaurant-where he customarily ate lunch-and found thatthe telephone was out of order, he went to his home to placethe long-distance call.) The Company did not mention hisgoing off his route at the time. I find that it raised the pointat the trial as an afterthought. (I note that in its brief, theCompany also contends that Wills observed Riffle stop firstatMansello's and then stop again at another restaurant, theHighlander, only 7 miles away. However, Wills' testimonydoes not establish that he saw Riffle stop at both restaurantson the same day. Riffle recalled stopping at the Highlanderonly once, and credibly denied that he would stop at Mansel-lo's and then at the Highlander.)I find that the Company belatedly seized on the schedulingproblem, and the one instance of Riffle leaving his route tomake a telephone call, as pretexts for his discriminatory dis-charge.D. Interrogation and Dischargeof Leonard SinesAccording to truckdnverSines,Treasurer Wills was just ascandid in disclosing a discriminatory reason for discharginghim as truckdriver Riffle testified Wills had been the eveningbefore-suggesting that at the time, Wills was acting withoutthe benefit of legal advice.Sines testified that on Thursday night, November 15, Wills"stopped down at my house and asked me would I take Mr.Riffle's run the next morning to Logan, four runs, because hehad a doctor's appointment. I didn't know that Mr. Rifflewas fired." Then after work on Friday, when Sines went tothe office to hand in his bills, Wills pointedly asked him, "Didyou sign a card?" Trying to be evasive, Sines responded,"What for?" In the conversation, Wills announced, "Well, wecan't use you no more." Sines asked what he meant, and Willssaid, "We can't use you no more because we've been havinga lot of complaints about you. You're talking to the men andyou're trying to organize the Union and causing troubleamong the men." Also in the conversation, Wills said, "Youknow that Mr. Manfredi will not allowa union inhere....Mr. Manfredi will close it down and bring his own trucksin here. . . . The local G.E plant down here would not letthe trucks in there with a union." (Sines was acquainted withManfredi, having previously worked for him.) Sines left, ap-plied for unemployment compensation, and gave as the rea-son for his discharge, "I signed a union card."When called as a defense witness and asked if Sines wastelling the truth about what was said, Treasurer Wills an-swered, "Not as far as I'm concerned he isn't," and related,"I told him that we wouldn't need-his services any more. Andhe really didn't say much of anything. He just said okay." Iconsider such a nonchalant response-by an employee whowas having difficulty supporting his family-to such a sud-den, unexplained announcement of termination to be im-plausible. I discreditWills' account, and credit the versiongiven by Sines, who impressed me as being the more trust-worthy witness. Accordingly, I find that the primary reasonsfor Sines' discharge were his organizational efforts and thefear of unionization, and that the discharge violated Section8(a)(3) and (1) of the Act. I also find that Wills' interrogationofSinesaboutsigningaunioncardwas clearlycoercive-tending to cause employees to fear discharge forengaging in this protected activity-and violated Section8(a)(1) of the Act. The case cited by the Company,RogersBrothers Company of California169 NLRB 830, 833, 835(1968), is inapposite, There, a different type of interrogationat the time of discharge was found not to be "designed to getinformation," and was considered only "a fragment of thepicture disclosing a violation of Section 8(a)(3)" and not anindependent violation of Section 8(a)(1). Here, I find, theCompany was seeking to get confirmation of its belief that K & W TRUCKING, INC.131Sines was a union ringleader. (The General Counsel did notoffer evidence to prove other alleged interrogation.)Moreover, apart from what was said at the time of Sines'discharge, I find that this discharge, like Riffle's sudden dis-charge the day before, was discriminatorily motivated.Sines,who had been employed for only about 3 months,had proved to be a good driver. He had been complimentedfor his good work, and "I was never called in the office andcalled down for anything" before his discharge. Taking careof his truck, he repeatedly took it home over the weekend,when he washed and cleaned it.'However, Sines and other drivers were diligently seekingbetter wages and better equipment to drive. As elicited by thecompany counsel on cross-examination, Sines credibly testi-fied that he was required to operate equipment which couldnot be legally driven on the highway. "We were told [byWills] to bypass P.U.C.O. checks, and we were told to bypassthe scales." The drivers would report needed repair, but theywere often told, "Well, we'll get to it" some other time. Theleft headlight on Sines' tractor was out for "a little bit overa week" before he finally succeeded in getting it fixed. Sinesmade one trip to Bucyrus with a leaking air valve, with hardlyany brakes. The fire extinguisher on the truck was not main-tained. (I find that Treasurer Wills was being less than candidwhen he testified that if the drivers "have anything wrongwith their trailers or tractors, and if they're running it thatway, as far as I'm concerned it's their fault." I also note thatSines and truckdriver Price decided to seek union representa-tion when they were discussing frequent equipment break-downs, getting P.U.C.O. written warnings, and difficulty ingetting repairs made. "Price said several times that they'veasked for a raise, and better equipment, but nothing's everbeen done about it" and "the only thing that could straightenitup would be to get a union in there.")It is in this context that the Company now contends thatSines was a constant complainer, and that he "was dischargedbecause he was an unhappy and unsatisfactory employee witha problem in attitude rather than ability. The General Coun-sel has established no connection between Sines'signing aunion card and his termination."President Keaton not only testified that Sines was continu-ally complaining to him about his wages, but he claimed thatSines also complained to a General Electric official (ForemanEaster), who asked Keaton, "Don't you pay Sines anything?What kind of an outfit have you got down there?" (I notethat,when Easter was called as a company witness, he wasnot asked to confirm this testimony.) Keaton also testifiedthat Sines complained about the equipment, but Keaton didnot deny that the complaints were justified. Keaton furthertestified that Sines complained about other things, but mostlyabout his wages. However, Keaton did not definitely disputeSines' credited testimony that he was never criticized aboutanything before his discharge. Keaton admitted that Sines"can do his work." He asserted that the basic reason forSines' discharge was that "he is a complainer," yet elsewheretestified that he did not make the decision to fire either Sinesor Riffle, and that he did not know when Wills made hisdecision to do so.Treasurer Wills, who discharged Sines and Riffle, revealedon the stand that "These two men are the first two drivers I'vefired in all the years that I've had trucks." When asked ifthere was any reason why he chose to discharge them at thesame time, he answered, "Well, I guess I just got disgustedwith the whole thing with both of them, and just decided itwas time to make a change." Specifically concerning Sines,he testified that "as a matter of fact I think what really kindof set it off at the last is he called up one day [within a weekof Sines' discharge] and wanted me to bring out anothertrailer for him because he had a fire on the brakes of his andhe said, `You can send somebody out and pick up this pieceofjunk."' When asked by company counsel if it bothered himfor a driver to call his equipment "junk," he answered,"Yeah, it does, because I take pride in it. We're constantlyupdating our equipment, and I don't expect a driver to driveanything that I wouldn't want to drive." Concerning thisincident,Wills also testified that Sines denied having the airlines turned around and claimed that President Keaton foundthat they were. (When testifying, Keaton neither confirmedthis claim, or criticized Sines' work performance in any way.)Following Sines' discharge, Treasurer Wills protested inwriting Sines' receipt of unemployment compensation. Whenasked over the telephone for a specific reason, Wills said,"Well, for instance I got a call from General Electric atBucyrus asking me if Circle Transport was going to shutdown, because Mr. Sines was up there and had told them onthe dock that that was the last they were going to see of CircleTransport trucks for some time." Although this purportedlyhappened in October, according to Wills, he had said nothingto Sines about it. Sines credibly testified that he never madesuch a statement, but instead commented at that GeneralElectric plant that "we were going to sign union cards." (Inview of the fact that Wills told Sines when discharging himthat General Electric "would not let the trucks in there witha union," the Company may have learned from General Elec-tric in October about theorganizationaldrive.) The stateunemployment office found that Sines was discharged with-out just cause and was entitled to compensation. (That officesustainedtheclaim-apparentlymadebytheCompany-that Sines was discharged for complaining abouthis wages and the condition of his truck, but found that "Hedid not relate these complaints to the employees, nor did hecause any turmoil among them. Claimant performed his workto the best of his ability and followed all the directions of hissupervisors. Claimant had never given the employer's ship-pers any reason to be concerned about him.")Evidently because of the fact that Sines was a good worker,and had never been criticized for complaining or for anythingelse, the Company attempted to help justify his discharge bycalling a number of witnesses to testify about his prior em-ployment. After reviewing this testimony (muchof whichwas in Sines' favor), I find that none of this testimony has adirectbearingonwhether Sines' dischargewas dis-criminatorily motivated.After weighing all the evidence and surrounding circum-stances, I find that the Company was concerned about Sines'complaining only insofar as it might contribute to unioniza-tion of the employees.Accordingly I find,as alleged inthe complaint, that theCompany discriminatorily discharged and refused to rein-state Leonard Sines as well as Larry Riffle, in violation ofSection 8(a)(3) and (1) of the Act. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS of LAW1.By discharging Larry Riffle on November 15 and Leon-ard Sines on November 16, 1973, and thereafter refusing toreinstate them, because of their union activity, the Companyengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section 2(6) and(7) of the Act.2.By engaging in coercive interrogation, the Companyviolated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.The Respondent having discriminatorily discharged twoemployees, I find it necessary to order the respondent to offerthem full reinstatement, with backpay computed on a quar-terly basis plus interest at 6 percent per annum as prescribedinF W. Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962), from dateof discharge to date of proper offer of reinstatement.Upon the foregoing findings of fact and conclusions of law,upon the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2Respondent, K & W Trucking, Inc., d/b/a Circle Tran-sport, Circleville, Ohio, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting or joining Teamsters Local 413 orany other union.(b)Coercively interrogating any employee about unionsupport or union activity.(c) In any like or related manner interfering with, restrain-ing, orcoercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action necessary toeffec-tuate the policies of the Act:(a)Offer Larry Riffle and Leonard Sines immediate andfull reinstatement to their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, without2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommended Order hereinshall, asprovided in Sec102 48 of theRules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objectionsthereto shall bedeemedwaived forall purposesprejudice to their seniority or other rights and privileges, andmake them whole for their lost earnings in the manner setforth in the Remedy.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords; social security payment records, timecards, person-nel records and reports, and all records necessary to analyzethe amount of backpay due under the terms of this recom-mended Order.(c) Post at its facilities in Circleville, Ohio, copies of theattached notice marked "Appendix."' Copies said notice, onforms provided by the Regional Director for Region 9, afterbeing duly signed by Respondent's authorized representative,shall be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it allegesviolations of the Act not specifically found.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal Law by discharging employeesfor supportinga union andby otherwise interfering with ouremployees' right to join and support a union:WE WILL OFFER full reinstatement to Larry Riffle andLeonard Sines, with backpay plus 6-percent interest.WE WILL NOT discharge any of you for supportingTeamsters, Local 413 or any other union.WE WILL NOT coercively question you about unionsupport or union activities.WE WILL NOT unlawfully interfere with your union ac-tivities in anysimilar manner.K & W TRUCKING INC, d/b/a CIRCLETRANSPORT